Citation Nr: 0628231	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  03-19 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

The propriety of the initial 20 percent disability rating 
assigned for the veteran's service-connected lumbar spine 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which granted service connection 
for lumbar spine degenerative disc disease, and assigned that 
disability a 10 percent disability rating effective January 
4, 2002.  

After the veteran filed a timely notice of disagreement in 
August 2002, the RO increased the initially assigned rating 
to 20 percent effective January 4, 2002  
in an April 2003 rating decision.  Subsequently, following 
issuance of the statement of the case, the veteran perfected 
his appeal.  

Since the ratings assigned during the appeal did not 
constitute a full grant of the benefit sought, the evaluation 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).  Further, because the veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection, the Board has identified this 
claim on the title page as involving the propriety of the 
initial evaluation.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999). 

In February 2005, the veteran testified before the 
undersigned at a Travel Board hearing at the RO.  In April 
2005, the Board remanded the case to the RO for further 
development.  

During recent VA examination in February 2006, the veteran 
reported complaints of bilateral knee pain beginning in 
service when he hyper-extended his knees.  This suggests that 
he may intending to raise a claim of entitlement to service 
connection for a bilateral knee disorder, which is hereby 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  Neither the criteria for evaluating spine disorders, in 
effect when the veteran filed this claim, nor the revised 
criteria that became effective September 23, 2002, or 
effective September 26, 2003, respectively, are more 
favorable to the veteran's claim.

2.  The veteran's service-connected lumbar spine degenerative 
disc disease has likely resulted in severe intervertebral 
disc syndrome with recurring attacks with  limitation of 
lumbar spine motion and related functional loss; and is not 
productive of ankylosis or pronounced intervertebral disc 
syndrome.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating, but no 
higher, for lumbar spine degenerative disc disease have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002), Diagnostic Codes 5003, 5292, 5293, 5295 
(effective prior to September 26, 2003), and Diagnostic Codes 
5003, 5237, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in March 
2002, and May and August 2005.  In those letters, the RO 
informed the veteran of the types of evidence needed in order 
to substantiate his claim of entitlement to a higher initial 
disability rating for his low back disability.  VA has also 
informed the veteran of the types of evidence necessary to 
establish such claims, the division of responsibility between 
the veteran and VA for obtaining that evidence, and VA 
requested that the veteran provide any information or 
evidence in his possession that pertained to such a claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  Two of the notice letters were issued after the 
initial unfavorable decision.  Thereafter, however, he was 
afforded an opportunity to respond, and the RO subsequently 
reviewed the claims again and issued a supplemental statement 
of the case in June 2006.  Under these circumstances, the 
Board determines that the notification requirements of the 
VCAA have been satisfied.  Id; Quartuccio v. Principi, 16 
Vet. App. 183 (2002)

Additionally, where the claim involves a disability rating, 
as in this case, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to specifically 
include a requirement of notice that an effective date will 
assigned if a disability, to include on an extraschedular 
basis, is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Despite the inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, the Board concludes 
below that a 40 percent schedular rating is warranted for the 
low back disability.  The RO has the responsibility now to 
address any questions as to notice with respect to the 
appropriate effective date to be assigned for that grant.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
VA examination reports, and statements made in support of the 
veteran's claim as well as the transcript of hearing 
testimony.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Background and Analysis of Initial Rating Claim

A.  Law and Regulations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The  percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  In cases involving the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disorder, 
separate ratings may be assigned (at the time of the initial 
rating) for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  If the former version is more 
favorable, VA can apply the earlier version of the regulation 
for the period prior to, and after, the effective date of the 
change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent rating is warranted 
for slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is assigned for moderate limitation of 
motion of the lumbar spine.  The highest rating allowable 
pursuant to this diagnostic code, 40 percent, will be awarded 
upon evidence of severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10 
percent rating is assigned when there is characteristic pain 
on motion.  A 20 percent evaluation requires evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  The 
highest rating allowable under this diagnostic code, 40 
percent, will be awarded with evidence of a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10 
percent rating requires evidence of mild intervertebral disc 
disease.  A 20 percent evaluation necessitates evidence of 
moderate intervertebral disc disease with recurring attacks.  
A 40 percent rating requires evidence of intervertebral disc 
disease which is severely disabling with recurring attacks 
and intermittent relief.  The highest evaluation allowable 
pursuant to this diagnostic code, 60 percent, necessitates 
evidence of pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes: 

A 10 percent rating requires evidence of 
incapacitating episodes having a total duration of 
at least 1 week but less than 2 weeks during the 
past 12 months.  

A 20 percent rating requires evidence of 
incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the 
past 12 months.  

A 40 percent rating requires evidence of 
incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the 
past 12 months.  

A 60 percent rating requires evidence of 
incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).  

Also according to the new regulatory criteria, Diagnostic 
Code 5235 (vertebral fracture or dislocation), Diagnostic 
Code 5236 (sacroiliac injury and weakness), Diagnostic 
Code 5237 (lumbosacral or cervical strain), Diagnostic 
Code 5238 (spinal stenosis), Diagnostic Code 5239 
(spondylolisthesis or segmental instability), Diagnostic 
Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 
(spinal fusion), Diagnostic Code 5242 (degenerative arthritis 
of the spine) (see also, Diagnostic Code 5003), Diagnostic 
Code 5243 (intervertebral disc syndrome) are evaluated under 
the following general rating formula for diseases and 
injuries of the spine (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes):   

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10 percent evaluation will be assigned for 
forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50  percent of 
more of height.  

A 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined 
range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward 
flexion of the cervical spine to 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine.  

A 40 percent rating requires evidence of 
unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine to 
30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with 
evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 100 percent rating requires evidence of 
unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.  

Note (4):  Round each range of motion measurement 
to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.  

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2003).  The term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.
 
B.  Factual Background

During the course of this appeal, the veteran was afforded 
formal VA examinations of his lumbosacral spine disability in 
June 2002, May 2004, September 2005, and February 2006.  The 
record also contains private and VA treatment records showing 
records of treatment dated from 2000 to 2005, including for 
his lumbosacral spine disability.

Private treatment records from 2000 to 2002 show treatment 
for low back symptomatology, including surgical treatment.  
The veteran underwent surgical treatments in November and 
December 2000, May and June 2001, and March 2002 for 
conditions causing back pain.  During the most recent of 
those treatments, in March 2002, he underwent surgery in 
which the physician performed procedures in treatment for 
diagnoses of (1) lumbar diskogenic pain L4, L5; (2) bilateral 
lumbar facet pain L3, L4; L4, L5; and L5-S1; (3) right 
lumbosacral radicular pain; (4) and chronic low back pain.

The report of a June 2002 VA examination (QTC) shows that the 
veteran reported the following history.  In January 1995 he 
first experienced significant back pain, which was diagnosed 
as a sprain.  Later in service he was told he had arthritis.  
Since service his back pain has been present pretty much on a 
daily basis.  He reported complaints of back pain radiating 
down the left lateral thigh and occasionally reaching the 
left calf.  He has difficulty bending fully and twisting his 
back.  He has stiffness of the back, which is aggravated by 
coughing, sneezing or making certain movements.  He reported 
taking different medications; and trying physical therapy 
with only temporary improvement.

On examination, the veteran weighed 276 pounds and was 70 
inches in height.  He appeared to be in mild distress from 
sitting in one position for more than five minutes.  
Examination of the lumbar spine revealed no evidence of 
radiation of pain on movement.  There was no muscle spasm, 
and there was tenderness over the entire lumbar spine in the 
midline and paralumbar region.  Straight-leg raising testing 
was negative bilaterally, with no evidence of radiculopathy.  

Ranges of motion were limited by pain at extreme ranges.  On 
examination of the ranges of motion of the lumbar spine, in 
degrees (with cited normal ranges noted in parentheses), 
flexion was from 0 to 80 (0 to 95); extension was from 0 to 
20 (0 to 35); left and right lateral flexions were from 0 to 
10, and 0 to 30, respectively (0 to 40); and left and right 
rotations were to 30, bilaterally (0 to 35).  The examiner 
stated that range of motion was not additionally limited by 
fatigue, weakness, lack of endurance, or incoordination.  
There was no evidence of ankylosis.

Neurological examination of the lower extremities showed the 
following.  On motor function testing, there was good tone 
bilaterally, with good active motion; no pill-rolling tremor 
noted; no atrophy or fasciculation; strength was 5/5 
throughout, without focal motor deficits.  Sensory function 
was intact to light touch throughout.  Reflexes were 
symmetric, posture was normal, and gait was normal.  

X-ray examination showed spondylosis of the lower lumbar 
spine.  The examination report contains a diagnosis of 
degenerative disc disease of the lumbar spine; and that 
objectively, the veteran had decreased range of motion 
because of pain but had no evidence of muscle spasm or 
radiculopathy.  The veteran walks with a normal gait 
unassisted and does not need help getting on and off the 
examination table. 

The report concludes with an opinion regarding functional 
limitations due to the low back condition.  The examiner 
opined that the veteran is limited in lifting and carrying 
heavy weight, prolonged standing/walking/sitting and is also 
limited in bending, kneeling, crawling, and jumping.
 
The report of a May 2004 VA examination shows that the 
veteran reported complaints of having significant back pain 
since 1995.  He denied having a history of back injections or 
surgical intervention; but reported having undergone 
extensive physical therapy and chiropractic manipulations, 
and using a TENS Unit and back brace.  He reported complaints 
of constant back pain with radiation down his lower 
extremities, more on the left and predominantly over the 
posterior thigh and posterior calf.  He described the pain as 
crushing, aching, squeezing, and sharp in character, and of 
an intensity of up to 8/10.  He reported having stiffness and 
cramping pain as well.  The symptoms were aggravated both by 
physical activity or occasionally without activity, which are 
relieved partially with rest and medications.  The veteran 
denied having bladder, bowel, or erectile dysfunction.  

The veteran reported that he was let go from his employment 
in February 2003 because of frequent absences due to his low 
back condition.  He estimated that during four years of 
employment he was unable to work a total of five or six 
months.  He stated that his physician recommended bed rest 
four or five times for a few days each time within the past 
year.

On examination, the veteran weighed 309 pounds and was 68 
inches in height.  He appeared to be in no acute distress.  
On neurological examination of the lower extremities, with 
respect to motor strength, he had good muscle tone 
bilaterally with good active motion.  There was no atrophy or 
fasciculation.  Strength was 5/5 throughout, without focal 
motor deficits.  On sensory testing, he had slightly 
diminished sensation to light touch involving the L4-L5 
distribution on the left.  Knee jerks and ankle jerks 
reflexes were 2+.  

On examination of the thoracolumbar spine, there was 
tenderness over the entire lumbar spine in the midline and 
paralumbar region with bilateral paralumbar muscle spasm.  
Range of motion was limited because of pain, with pain at 
extreme ranges.  Range of motion was not additionally limited 
by fatigue, weakness, lack of endurance, or incoordination.  
There was no ankylosis, and straight leg raising tests were 
negative.  

On examination of the ranges of motion of the lumbar spine in 
degrees (with cited normal ranges noted in parentheses), 
flexion was from 0 to 70 (0 to 90); extension was from 0 to 5 
(0 to 30); left and right lateral flexions were from 0 to 10, 
and 0 to 15, respectively (0 to 30); and left and right 
rotations were to 30, bilaterally (0 to 30).  

The veteran's posture and gait were both normal.  Lumbar 
spine X-ray examination revealed spondylosis with 
degenerative disc disease at L4-L5 and L5-S1.  

The VA examination report contains the following diagnosis: 
intervertebral disc syndrome with spondylosis with marked 
degenerative disk disease L4-L5 and L5-S1;  objectively, the 
veteran has tenderness, muscle spasm, and limited range of 
motion, but straight leg raising test is negative; he denies 
bladder, bowel, or erectile dysfunction; however, he has 
sensory deficit on the left involving L3-4 distribution but 
still has normal knee and ankle jerks.

With respect to functional limitations associated with his 
low back condition, the examiner commented that the veteran 
has limitations with lifting and carrying heavy weight, 
prolonged standing and walking, bending, and crouching.

The report of a September 2005 VA neurology examination shows 
that the veteran "forgot to bring files today," indicating 
that the examiner may not have had access to at least some 
pertinent medical records for review.  During that 
examination, the veteran reported that he had chronic low 
back pain since 1995; and underwent nucleoplasty to the disk 
one time in 2001/2002.  

On examination, the veteran had symmetric light touch in all 
extremities, proprioception was preserved in both big toes.  
Deep tendon reflexes were 2+ throughout including Achilles.  
His gait had normal base and arm swing, and the veteran was 
able to tandem without difficulty.  Straight leg raising was 
negative, bilaterally; and the entire spine was nontender to 
palpation.  Review of X-ray taken of the lumbar spine in 
March 2005 showed that there were degenerative changes and 
intervertebral disc disease at the L2 through S1 levels with 
bony impaction; and approximately 8 mm of retrolisthesis of 
L5 on S1.  The X-ray report contains an impression of 
degenerative disc disease and retrolisthesis at the 
lumbosacral level.  

After examination, the report contains an assessment of 
chronic low back pain since 1995; lumbar spine imaging 
reveals degenerative joint disease and retrolisthesis of 
L5/S1; and normal neurological examination.

The report of a February 2006 VA examination contains a 
review of medical records, subjective complaints, examination 
findings, and diagnosis.  In terms of subjective complaints, 
the veteran reported that currently he had not found a useful 
strategy for pain management.  The veteran reported 
complaints of back stiffness in the early morning that lasts 
15 minutes, which is improved by stretching exercise and 
medication.  He reported that he no longer noticed weakness.  

The veteran reported having constant, sharp pain in the 
center of the low back, extending six inches out to each 
side; with leg pain extending across the posterior aspects of 
both thighs to the mid-calves and involving the inner aspects 
of the thighs and knees.  He described the intensity of the 
pain as being 6/10 in the back and leg, and of 5/10 in the 
knees.  He reported that he took medication for pain and 
muscle spasm.

The veteran reported that he had a history of seven episodes 
of "flare up" requiring bed rest over the past six years, 
with the longest episode lasting 28 to 29 days.  He did not 
recall any precipitating factors, but reported that 
stretching exercise was a relieving factor.  With respect to 
whether there was additional limitation of motion or 
functional impairment during a flare-up, he reported that 
during flare-ups, he had extreme functional impairment 
requiring strict bed rest with restriction of toilet use.

The veteran described associated symptoms as the feeling of 
dizziness at times associated with changing position from 
lying to sitting.  He also described feeling numbness from 
the waist down associated with cramps in the posterior 
thighs, shins and calves.  He denied having any bladder or 
bowel problems.  His sexual performance was limited only by 
his limitation in ability to move easily, but not by any 
erectile dysfunction.

The veteran reported that he walked unaided and did not use a 
brace.  He reported that he was able to walk 10 to 15 minutes 
before back pain causes him to stop and rest.  He was not 
unsteady and had no history of falls.

With respect to activities of daily living, the veteran was 
independent in self care, but not able to stand at the sink 
and wash dishes.  He no longer worked because of the amount 
of sitting required increased his fatigue and standing seemed 
to decrease the circulation to his legs.  He was no longer 
able to do recreational activities such as fishing.  He does 
coach his son's T-ball team, and is able to drive without 
restriction.

The following are objective findings from the physical 
examination.  The veteran was able to sit for the 55 minutes 
of the interview without difficulty.  The veteran was 5 feet 
9 inches in height, and weighed 316 pounds.  His body mass 
index was 47, and he had a waist circumference of 56 inches.

On physical observation, the veteran had straightening of the 
spine, generally, with loss of cervical and lumbar lordosis, 
as well as reduction of thoracic kyphosis.  His gait appeared 
normal.

On examination of the range of motion of the thoracolumbar 
spine in degrees, forward flexion was to 35 (normal range 
noted as 0 to 90); extension was to 20 (normal: 0 to 30); 
left and right lateral flexion were both to 30 (normal: 0 to 
30); and left and right lateral rotation were to 30 and 28, 
respectively (normal: 0 to 30).  With these, the veteran 
indicated a static level of pain, enhanced at the extremes of 
spine motion.  

The examiner noted that motion was restricted due to large 
body habitus, noting for example, that hip range of motion in 
flexion was limited by the large abdomen.  The examiner 
indicated that during the examination there was no additional 
evidence of fatigue or weakness as additionally limiting 
range of motion.  

There was generalized paraspinal muscle spasm evident along 
the paraspinal muscles of the thoracic and lumbar spine, with 
tenderness to palpation in the lumbar paraspinal region.  The 
quadratus lumborum and piriformis were very painful and 
contracted bilaterally.  The veteran had straightening of the 
lumbar lordosis, which the examiner believed was likely due 
to tonic paraspinal muscle contraction.  There was no 
evidence of a neurologic abnormality or fixed spinal 
ankylosis.

On neurological examination, sensory examination showed 
intact sensation to light touch and pin prick; and motor 
examination revealed no evidence of weakness or atrophy.  
Manual muscle testing revealed 5/5 strength, bilaterally, for 
hip flexion; knee extension and flexion; plantar flexion; 
dorsiflexion; and great toe extension.  Reflexes were 2/4, 
bilaterally, for patellar and plantar reflexes.  

With respect to rectal examination, the veteran reported no 
loss of sensation, tone or volitional control.  Lasegue's 
sign was negative bilaterally.  No non-organic physical signs 
(e.g., Waddell tests, etc.) were appreciated.  

Imaging studies of the lumbar spine showed degenerative 
changes and intervertebral disc disease at the L2 through S1 
levels with bony impaction.  There was approximately 8 mm of 
retrolisthesis of L5 on S1.

After electrodiagnostic testing, the impression was (1) 
normal electrodiagnostic; (2) no EG evidence suggestive of 
left or right L2-S1 motor radiculopathy; (3) No NCS evidence 
suggestive of a left or right sural sensory neuropathy; and 
(4) No NCS evidence suggestive of a left or right peroneal 
motor neuropathy.

After examination, the examination report contains a 
diagnosis of multilevel lumbar spine degenerative disc 
disease with secondary myofascial pain, especially the lumbar 
paraspinal muscles, quadratus lumborum and piriformis.  Given 
that the restriction of lumbar spine forward flexion is 61 
percent of normal and that the veteran's hip flexion is 
limited by 25 percent due to body habitus, it is more likely 
than not that the actual restriction of the lumbar spine 
flexion is 36 percent due to intrinsic multilevel 
degenerative disease and myofascial pain.

C.  Analysis

After carefully reviewing the record, the Board finds that 
the criteria for a 40 percent disability rating under the old 
version of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (criteria 
for evaluating intervertebral disc disease) have been met for 
the entire period of service connection.  The criteria for 
that rating are met as the evidence shows that the veteran's 
disability picture due to his service-connected lumbar spine 
degenerative disc disease is productive of severely disabling 
symptoms with recurring attacks and intermittent relief.  
 
Initially, the Board notes that the record shows the 
veteran's low back condition was severe to an extent 
requiring several surgical procedures between 2000 and 2002 
in attempts to alleviate complaints of severe chronic low 
back pain and radicular pain.  Subsequent treatment and VA 
examination records through 2006 show continued complaints of 
constant sharp back pain with flare-ups requiring bed rest; 
and objective findings of significant symptoms including 
substantial restrictions in the ranges of motion of the 
spine, as well as muscle spasm and straightening of the 
lumbar lordosis.  

During the most recent VA examination, though lateral flexion 
and rotation were essentially normal, the veteran's ranges of 
motion of the thoracolumbar spine were severely reduced for 
both flexion and extension.  The range of motion of forward 
flexion was reduced to only 35 degrees, or only 39 percent of 
normal range of motion, representing a restriction of 61 
percent.  Although the examiner estimated the actual 
restriction of spine flexion to be 36 percent, allowing for 
restriction due to body habitus, this still represents a 
significant restriction and limitation of motion.  The range 
of motion of extension was also limited significantly, to 20 
degrees, or 65 percent of normal range, which represents a 
restriction of 33 percent. 

During the most recent VA examination, the examiner also 
found there was a straightening of the spine, with loss of 
lumbar lordosis-believed to be due to tonic paraspinal 
muscle contraction-and reduction of thoracic kyphosis.  
Imaging studies showed degenerative changes and 
intervertebral disc disease at the L2 through S1 levels with 
bony impaction; and retrolisthesis of L5 on S1.  

The veteran stated during his personal hearing in February 
2005 that he had pain every day that radiates down his legs.  
He could only lift his children and could not work out any 
more due to his back condition.  He also testified that he 
had spent a total of four times being bedridden, for a total 
of 28 days.  He also testified as to having experienced 
fatigue, weakness, and limitations.  

Based on the foregoing, it is the Board's judgment that the 
findings are sufficient to warrant the assignment of a 40 
percent rating under Diagnostic Code 5293 (2002) for severe 
impairment with recurring attacks and intermittent relief.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995).

The Board does not find, however, that the veteran is 
entitled to a disability rating in excess of 40 percent under 
the former version of Diagnostic Code 5293.  while there is 
some evidence of spasm, the evidence does not show absent 
ankle jerk, or other neurological findings appropriate to the 
site of a diseased disc.  The February 2006 VA examination 
report shows that neurological examination was essentially 
normal.  The veteran had intact sensation and muscle strength 
was 5/5 bilaterally for elements of the lower extremities, 
with no evidence of weakness or trophy.  Findings from 
electrodiagnostic testing were normal, with no evidence 
suggestive of L2-S1 motor radiculopathy; sural sensory 
neuropathy; or peroneal motor neuropathy. 

In light of this evidence, the Board finds that, under the 
former Diagnostic Code 5293, the veteran has not exhibited 
any persistent symptoms compatible with more than severe 
intervertebral disc syndrome.  This is consistent with the 40 
percent disability evaluation granted here.

With respect to the revised Diagnostic Code 5293, the 
evidence does not show that the veteran experiences 
incapacitating episodes having a total duration of at least 6 
weeks during the previous 12 months.  Thus, the veteran does 
not meet the criteria under revised Code 5293 for a 60 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective September 23, 2002).

Moreover, a rating higher than 40 percent is not assignable 
under any other potentially applicable schedular criteria, 
even when functional loss due to pain is considered.  
Lumbosacral strain is not shown.  Moreover, though there is 
significant limitation of motion, the maximum schedular 
rating assignable for limited motion is 40 percent, and no 
higher evaluation is assignable on the basis of pain, alone.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (where "the 
appellant is already receiving the maximum disability rating" 
for limitation of motion, consideration of the provisions of 
DeLuca, 8 Vet. App. at 202 (functional impairment due to pain 
must be equated to loss of motion) is not required); see also 
VAOPGCPREC 36-97 (Dec. 12, 1997).  

Although a higher evaluation is assignable for ankylosis and 
for a fractured vertebrae, neither condition is shown in this 
case.  See Diagnostic Codes 5285 to 5295 (pre-September 26, 
2003) and Diagnostic Codes 5235 to 5242 (effective September 
26, 2003).

Additionally, the veteran cannot be rated separately under 
Diagnostic Code 5293 (or 5243 (new version number)) and under 
the Diagnostic Code for rating limitation of motion of the 
lumbar spine ((5292 (old version) and 5242 (new version)).  
These two sets of codes each contemplate limitation of motion 
and therefore a separate rating under both is not allowed.  
See 38 C.F.R. §§ 4.14, 4.71, Diagnostic Codes 5290, 5292, 
5293; VAOPGCPREC 36-97; see also Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The Board has also considered the presence of any chronic 
neurological manifestations that would allow for a separate 
disability rating.  The medical evidence shows that veteran's 
service-connected low back disability causes, at worst, 
decreased sensation and radiating pain in the lower 
extremities.  However, as reflected in the VA examination 
reports discussed above, there is no objective evidence of 
separate neurologic abnormalities such as bowel or bladder 
impairment, or erectile dysfunction.  The evidence shows only 
slightly diminished sensation to touch on the left involving 
L3-L4 and L4-L5 distribution (in May 2004); however, the 
veteran had normal knee and ankle jerks.  More recently, in 
September 2005 and February 2006 VA examinations, the 
examiners reported normal neurological examination and 
electrodiagnostic testing.  The veteran's disability has not 
progressed to the point where it interferes with his 
neurological functioning.  There have been no objective 
findings amounting to mild incomplete paralysis, so as to 
warrant a separate rating(s).  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005).

Lastly, the Board finds that there is no showing that the 
lumbar spine disability has reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1).  There is no evidence that the 
veteran's low back disability would result in marked 
interference with employment (beyond that contemplated in the 
40 percent evaluation assigned).  There also is no evidence 
that the back disability warrants frequent periods of 
hospitalization, or that the disability otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the procedures for assigning a higher 
evaluation under 38 C.F.R. § 3.321(b)(1) are not invoked.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 40 percent disability rating, but no higher, 
for the veteran's service-connected lumbar spine degenerative 
disc disease for the entire period under consideration.  See 
38 U.S.C.A. § 5107(b) (West 2002); Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).


ORDER

Entitlement to an evaluation of 40 percent for service-
connected lumbar spine degenerative disc disease, is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.
 


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


